Montgomery, Presiding Judge,
delivered the opinion of the court:
This case presents the single question: Is an ensilage cutter, used m cutting green corn into small pieces which are simultaneously blown by fans through a pipe into a corn silo and there stored, to be subsequently fed to cattle, an agricultural implement within the meaning of that term as employed in paragraph 391 of the tariff act of 1913. The board answered this question in the negative, and the importers appeal. The paragraph reads as follows:
391. Agricultural implements: Plows, tooth and disk harrows, headers, harvesters, reapers, agricultural drills and planters, mowers, horserakes, cultivators, thrashing machines, cotton gins, machinery for use in the manufacture of sugar, wagons and carts, and all other agricultural implements of any kind and description, whether specifically mentioned herein or not, whether in whole or in parts, including repair parts.
*308That tho raising; feeding, and caring for animals such as sheep and cattle fall within tho term "agriculture,’' can not be doubted; In United States v. Irwin & Co. (7 Ct. Cust. Appls., 360; T. D. 36908 at page 362, this court (Judge De Vries delivering the opinion), said in reference to the previous decision of the court in United States v. Boker & Co. (6 Ct. Cust. Appls., 243; T. D. 35472):
Tho court therein included within the term “agricultural implements” as used in said paragraph 391 all the elements, horticulture, viticulture, arbor culture (or as -expressed by the single word arboriculture), and the allied industries and pursuits, which pertain to human and incidental animal subsistence, pointing out that this -extends to the substantial requirements, which are food, and possibly man’s comfort, raiment.
If this ruling be followed, as we think it should be, it seems clear that an implement used exclusively for the purpose of cutting corn raised on the farm and storing the product to be fed on the -same farm to cattle raised or kept on the same farm, is an instrument -employed in supplying sustenance to cattle and, in even a very narrow sense, is used as an agricultural implement.
The general appraiser who wrote the opinion in this case states:
If the merchandise involved consisted of a machine which merely conveyed the (harvested corn into tho corn silo without in any way altering or changing the form and condition of the crop as grown' from the soil, we should have no hesitancy in holding such an implement as included within the scope of paragraph 391. But these cutters do more than convoy the green corn to the silo. When the product reaches tho silo it is no longer in the shape and form of corn, but is what is commonly known as ensilage, just the same as the corn ground in the mill is converted into com meal.
We are not able to see that the fact that tho corn has assumed the condition of ensilage makes the implement used to further its ultimate use as fodder for stock any the less an agricultural implement. We are not concerned here in drawing nice distinctions between crude and manufactured articles. Indeed, an advancement of this product to the condition which, according to the modern teaching, best fits it for use is distinctly an agricultural use so long as the product produced is kept on the farm and not converted into an article to be used elsewhere.
The board referred to its own decision in T. D. 36976 (G. A. 8020), which relates to a mill for grinding meal from corn to be fed to poultry and other live stock. As that case is hot before us for decision, we do not determine whether the fact, if it be so, that the meal produced was fitted for general use would justify the conclusion reached. If such be the dividing line, however, the present case is clearly distinguishable for the reason that hero the farm crop which is cut and stored is not designed for and not adapted to be used off the farm. We hold that the preparation for storing, preservation, and future use of this green corn for the consumption of animals kept *309on tbe farm is distinctly an agricultural operation and .that tbe machine performing the same is an agricultural implement within, the purview of paragraph 391.
The decision is reversed and the protest claiming free entry is sustained.